Citation Nr: 1527466	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-18 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased rating for generalized anxiety disorder has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  By decision dated April 2010, the Board denied service connection for bilateral hearing loss on the basis that it was not present in service, and there was no probative evidence linking it to service.

2.  The evidence added to the record since the April 2010 determination provides a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's bilateral hearing loss is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The April 2010 Board decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that an audiogram was conducted sometime after the entrance examination and prior to November 1962.  The hearing threshold levels in decibels in the right ear were -5 (10), -10 (0), -5 (5), -5 (5) and -5 (0), at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -5 (10), -5 (5), -5 (5), 0 (10) and -10 (-5).  Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

An audiogram on the May 1965 separation examination shows that the hearing threshold levels in decibels in each ear were 0 (15), 0 (10), 0 (10) and 0 (5), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  No ear problems were noted on clinical evaluation.

The Veteran's discharge certificate shows he was a field artillery crewman.

VA outpatient treatment records show the Veteran was seen for unrelated complaints in August 2006.  A systems review was negative for hearing loss.

On October 2006 VA audiometric examination, the Veteran described his noise exposure in service.  He also reported noise exposure as a civilian from employment as a salesman and being in and out of factories for 30 years with no ear protection.  Following an audiometric examination, the diagnosis was bilateral sensorineural hearing loss.  The examiner concluded the Veteran's hearing loss was not the result of noise exposure in service.  It was noted he had normal hearing at discharge and that he had been exposed to extensive noise following service.

It was noted in August 2007 that the Veteran had a long history in the food brokerage business.

By decision dated April 2010, the Board denied the Veteran's claim for service connection for bilateral hearing loss on the basis that a hearing loss was first shown many years after service, and was not related to service.

The Veteran was seen by Steven J. Shelver, M.D. in October 2009.  It was noted he had a high frequency hearing loss at 4,000 Hertz.  It was reported that the significant increase was thought to be related to service as the Veteran had been an artillery gunner.  

Following a VA audiometric examination in January 2013, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The audiologist noted the audiogram in 1962 did not show a significant threshold shift.

In March 2013, Dr. Shelver stated the Veteran had been a patient of his for a long period of time.  He noted the Veteran had a significant hearing loss in both ears.  He related the Veteran had significant noise exposure in service, and no subsequent noise exposure at work or in his hobbies that would explain his hearing loss.  He believed the Veteran's hearing loss was related to his experiences in service.

In April 2013, a VA audiologist reviewed the record.  She noted that the two audiograms in service demonstrated the Veteran had normal hearing, with no evidence of a significant threshold shift in either ear.  Regarding the delayed onset of the Veteran's hearing loss, the audiologist stated current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  She further noted that while it might seem logical that the Veteran's current hearing loss was caused by his military noise exposure, he had no hearing loss by VA standards on discharge and no evidence of a significant threshold shift between induction and separation at any frequency in either ear.  Therefore, considering all of the above information, and assuming it to be true, the Veteran's hearing loss is less likely to have been caused by or aggravated by his exposure to military noise.

The Veteran has been granted service connection for tinnitus.

	New and material evidence 

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered or clear and unmistakable error is found.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in April 2010, the Board denied the Veteran's claim for service connection for a bilateral hearing loss on the basis that it was initially demonstrated many years after service and was not related to noise exposure in service.  The Board noted that the VA examiner attributed the Veteran's hearing loss to his post-service noise exposure.  

The additional evidence includes a statement from the Veteran's private physician relating his hearing loss to service.  Thus, the additional evidence raises a reasonable possibility that the Veteran has a bilateral hearing loss that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for a bilateral hearing loss is reopened.

      Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Board concedes that the Veteran was subjected to acoustic trauma during service.  Although the Veteran apparently reported at the time of the October 2006 VA audiometric examination that he had significant noise exposure following service, he has subsequently vigorously denied such statements, and the Board finds him to be credible.  In this regard, he has stated he worked in the food brokerage business for many years, and this supports his claim that he did not work in factories, as was indicated on the October 2006 VA examination.  

The Board acknowledges the VA opinions are against the Veteran's claim.  However, his treating physician of long standing opined that the Veteran's hearing loss is related to his in-service noise exposure.  In addition, the fact service connection has been established for tinnitus adds weight to his claim that his hearing loss is also related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82.  Approach to the Patient with Ear Problems.  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  The Board concludes, therefore, that service connection for bilateral hearing loss is warranted. 


ORDER

The appeal to reopen the claim for service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


